On Motion for Rehearing.
Appellee cites Cameron County v. Fox (Tex. Com. App.) 61 S.W.(2d) 483, 488, arid insists that this case is decisive. In that case the tax collector paid salaries to deputies without authority of the commissioners’ court, but that court approved his report to them of such payment and this the Supreme Court held was sufficient as ratification. That opinion and the opinion of the Court of Civil Appeals in the same case, 42 S.W.(2d) 653, do not state just what the'approval consisted of. The opinion does state, “affirmative action in this respect, by the commissioners’ court as such, would bind the county just the same.” In the case at bar no affirmative action by the commissioners’ court as such is shown upon appellee’s report of his taking ex officio salary. That the auditor’s approval of the report is not sufficient is expressly held in the Cameron County Case, supra.
The motions of appellant and appellee are overruled.
Appellee insists that his application for allowance of ex officio salary.asks for $1,500 per annum and that the order thereon is that the salary is allowed as prayed for. The statement of facts shows that the application ■ had no “per annum” prayer in it.
All motions for rehearing are overruled.